338 U.S. 856
70 S.Ct. 95
94 L.Ed. 524
STATE OF ILLINOIS, complainant,v.STATE OF INDIANA et al.
No. 9, Original.
Supreme Court of the United States
October 24, 1949

1
The Fourth Special Report of the Special Master is approved. The amended bill of complaint is dismissed as to (1) Cities Service Oil Company, pursuant to joint motion of complainant, State of Illinois, and the defendants, State of Indiana, City of East Chicago, and Cities Service Oil Company; (2) Cudahy Packing Company, pursuant to joint motion of complainant, State of Illinois, and the defendants, State of Indiana, City of East Chicago, and Cudahy Packing Company; (3) Inland Steel Company, pursuant to joint motion of complainant, State of Illinois, and the defendants, State of Indiana, City of East Chicago, and Inland Steel Company; (4) National Tube Company, pursuant to joint motion of complainant, State of Illinois, and the defendants, State of Indiana, City of Gary, Indiana, and National Tube Company; (5) Sinclair Refining Company, pursuant to joint motion of complainant, State of Illinois, and the defendants, State of Indiana, City of East Chicago, and Sinclair Refining Company; (6) and Socony-Vacuum Oil Company, Incorporated, pursuant to joint motion of complainant, State of Illinois, and the defendants, State of Indiana, City of East Chicago, and Socony-Vacuum Oil Company. Costs against these defendants are to be taxed in accordance with the recommendations of the Special Master.


2
The Fourth Interim Report of the Special Master dated September 7, 1949, is approved. The Court orders and directs the Special Master to continue the proceedings in accordance with the order of this Court dated February 17, 1947. The Court further orders that the recommendation of the Special Master as to the apportionment of costs be adopted and costs for the period from September 8, 1948, to September 7, 1949, inclusive, shall be taxed as recommended in the Fourth Interim Report.


3
An order is entered fixing the compensation and allowing the expenses of the Special Master as of September 7, 1949.